In a negligence action to recover damages for personal injuries, etc., defendant New York City Transit Authority appeals from a judgment of the Supreme Court, Kings County, entered November 1,1972, (1) in favor of defendant City of New York against plaintiffs, upon the trial court’s dismissal of the complaint as to said defendant, and (2) in favor of plaintiffs against said appealing defendant, upon successive jury verdicts after separate trials of the issues of liability and damages, the verdict on damages being $40,000 for plaintiff Conchita Rodriguez and $10,000 ($5,000 for loss of services and medical expenses and $5,000 for loss of marital relations) for plaintiff Ramiro Rodriguez. Judgment affirmed as to defendant City of New York, with costs to said defendant against defendant New York City Transit Authority. Judgment reversed as to defendant New York City Transit Authority, on the law, and, as between plaintiffs and said defendant, action severed and new trial granted on the issue of damages only, with costs to abide the event, unless, within 20 days after the entry of the order to be made hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $25,000 for plaintiff Conchita Rodriguez and $5,000 for plaintiff Ramiro Rodriguez and to the entry of an amended judgment accordingly, in which event the judgment, as so modified, is affirmed as to said defendant, without costs. Appellant presented no questions of fact on the appeal and none were considered by this court. In our opinion, based on the record and the medical testimony adduced, the awards were excessive to the extent indicated herein. Rabin, P. J., Hopkins, Munder and Brennan, JJ., concur; Shapiro, J., concurs in the affirmance as to defendant City of New York, but otherwise *838dissents and votes to affirm also as to defendant New York City Transit Authority.